1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Linda_allison@fd.org
5
     Attorney for Defendant
6    JASON HIMMELBERGER
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 6:18-PO-00694 JDP
                                                 )
11       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER TO
12          v.                                   )   CONTINUE STATUS CONFERENCE AND
                                                 )   WAIVER OF PERSONAL APPEARANCE;
13   JASON HIMMELBERGER,                         )   AND REQUEST TO APPEAR BY VIDEO
                                                 )   CONFERENCE
14       Defendant.                              )
                                                 )   Date: June 18, 2019
15                                               )   Time: 10:00 a.m.
                                                     Judge: Hon. Jeremy D. Peterson
16
17          It is hereby stipulated and agreed between plaintiff, United States of America, and
18   defendant, Jason Himmelberger, through his attorney Assistant Federal Defender Linda C.
19   Allison, that the initial appearance scheduled for June 18, 2019, may be continued to June 25,
20   2019, at 10:00 a.m.
21          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, JASON
22   HIMMELBERGER, having been advised of his right to be present at all stages of proceedings,
23   hereby requests this Court permit him to waive his right to personally appear for his Initial
24   Appearance and be allowed to appear via video conference from the United States District Court
25   in Seattle, Washington. Mr. Himmelberger agrees that his interests shall be represented at all
26   times by the presence of his attorney, Assistant Federal Defender, Linda C. Allison, the same as
27   if he were personally present, and requests that this Court allow his attorney-in-fact to represent
28   him interests at all times. The government has no objection to this request.

                                                     -1-
1             Mr. Himmelberger respectfully request this Court grant a waiver of is right and obligation
2    to be personally present at the Initial Appearance and that he be permitted to appear via video
3    conference from the United States District Court in Seattle, Washington. Travel to Yosemite
4    National Park represents a financial hardship.
5                                                  Respectfully Submitted,
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
     Dated: June 13, 2019                          /s/ Linda C. Allison______________ __
8                                                  MATTHEW C. BOCKMON
                                                   Assistant Federal Defender
9                                                  Attorney for JASON HIMMELBERGER
10
                                                   McGREGOR W. SCOTT
11                                                 United States Attorney
12
     Dated: June 13, 2019                          /s/ Linda C. Allison for S. St. Vincent
13                                                 SUSAN ST. VINCENT
                                                   Legal Officer
14
15
                                                 ORDER
16
              GOOD CAUSE APPEARING, the above request for defendant’s waiver of personal
17
     appearance and request to appear via video conference from the United States District Court in
18
     Seattle, Washington for his Initial Appearance on June 25, 2019 at 10:00 a.m. is hereby accepted
19
     and adopted. The initial appearance is now continued from June 18, 2019 to June 25, 2019 at
20
     10:00 a.m.
21
22   IT IS SO ORDERED.
23
24   Dated:       June 14, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                      -2-
